EXHIBIT 10.1

 
Forbearance Agreement
 
This Forbearance Agreement (herein, the “Agreement”) is made as of this 29th day
of December, 2009, by and among Champion Industries, Inc. (the “Borrower”) Mr.
Marshall Reynolds, individually (the “Shareholder”), Fifth Third Bank, an Ohio
banking corporation, as a Lender, L/C Issuer, and Administrative Agent for the
Lenders (the “Administrative Agent”) and the other Lenders party hereto.
 
Recitals:
 
A.The Borrower, the Lenders, and the Administrative Agent are party to a Credit
Agreement, dated as of September 14, 2007 (as heretofore amended and as the same
may further be amended, supplemented and otherwise modified from time to time,
the “Credit Agreement”).   
 
B.The Borrower has informed the Administrative Agent and the Lenders that it has
failed to comply with Sections 6.20(a), 6.20(b), 6.20(c) and 6.20(d) of the
Credit Agreement as of January 31, 2009, April 30, 2009, July 31, 2009 and
October 31, 2009 (each such instance of noncompliance being hereinafter referred
to as an “Existing Default” and collectively, the “Existing Defaults”).
 
C.The Lenders are not willing to waive the Existing Defaults.
 
D.The Borrower has advised the Lenders that it intends to continue to reduce
costs and take other steps to improve operations, and the Borrower has requested
that the Lenders temporarily forbear from exercising certain rights and remedies
under the Loan Documents in order to afford the Borrower the opportunity to do
so.
 
E.In order to accommodate the Borrower’s request, during and only during the
period (the “Standstill Period”) beginning on the date of this Agreement and
ending on March 31, 2010 (the “Scheduled Standstill Expiration Date”), the
Required Lenders are willing to temporarily forbear from exercising certain
rights and remedies available solely by reason of the Existing Defaults on the
terms, conditions, and provisions contained in this Agreement.
 
F.Because of the Existing Defaults, the Administrative Agent, acting at the
direction of the Required Lenders, on December 7, 2009, suspended the Borrower’s
option to elect Eurodollar Loans and took $2 Million of cash collateral from an
account maintained by the Borrower at Fifth Third Bank and on December 16, 2009,
took an additional $1 Million of cash collateral from the same account (the $3
Million aggregate cash collateral is collectively referred to herein as the
“Cash Collateral”).  
 
G.As a shareholder of the Borrower, and benefiting from the Credit Agreement and
the forbearance terms contained in this agreement, the Shareholder is agreeable
to executing and delivering this Agreement.
 
Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
 
1.Incorporation of Recitals; Defined Terms.  The Borrower and Shareholder
acknowledge that the Recitals set forth above are true and correct in all
material respects.  The defined terms in the Recitals set forth above are hereby
incorporated into this Agreement by reference.  All other capitalized terms used
herein without definition shall have the same meanings herein as such terms have
in the Credit Agreement.
 
2.Amounts Owing.  The Borrower acknowledges and agrees that the principal amount
of Loans and Letters of Credit as of December 29, 2009, is $66,157,937.87
($56,632,442.00 in Term Loans, $8,725,495.87 in Revolving Loans, $800,000.00 in
Swing Loans, and $0.00 in Letters of Credit), and such amount (together with
interest and fees thereon) is justly and truly owing by the Borrower without
defense, offset or counterclaim.  
 
3.Acknowledgment of Default(s).  The Existing Defaults constitute Events of
Default under Section 7.1(b) of the Credit Agreement.  The Borrower acknowledges
that, because of the Existing Defaults, the Lenders are permitted and entitled
under Sections 7.2 and 9.3 of the Credit Agreement to decline to provide further
credit to the Borrower, to terminate the Commitments, to accelerate the
Obligations, to enforce Liens granted under the Collateral Documents, and to
exercise any other rights or remedies that may be available under the Loan
Documents or under applicable law.  The Borrower represents to the
Administrative Agent and Lenders that there are no Defaults or Events of Default
other than the Existing Defaults.   
 
4.Forbearance.  Without limiting the right of the Administrative Agent under
Section 2.2 of the Credit Agreement, including without limitation, the right to
establish reserves against the Borrowing Base without prior notice to the
Borrower because of the Existing Defaults, unless and until a Standstill
Termination occurs, the Lenders will not accelerate the Obligations or enforce
any of the Liens granted under the Collateral Documents or, except as provided
with respect to Section 2.2 of the Credit Agreement and as expressly provided
below herein, exercise any other rights or remedies available solely by reason
of the Existing Defaults.
 
1

--------------------------------------------------------------------------------


 
5.Revolving Credit.  During the Standstill Period, so long as the Borrower has
(and will continue to have after any request for credit) Excess Availability
equal to or greater than One Million and 00/100 Dollars ($1,000,000.00), the
Borrower may continue to request credit under the Revolving Credit.  Any request
for credit under the Revolving Credit during the Standstill Period shall be
subject to the satisfaction of the conditions precedent set forth in Section 3.1
of the Credit Agreement, except to the extent non-compliance with the conditions
set forth therein relate solely to an Existing Default.
 
6.Principal Payments.  The Borrower shall continue to pay all principal on the
Loans and Reimbursement Obligations on all Letters of Credit as and under the
Credit Agreement when due, including, without limitation, all scheduled payments
of principal on the Term Loans.
 
7.Interest and Fee Payments.  The Borrower will keep interest and fees current
on the Loans and payable at the default rate pursuant to Section 2.4(c) of the
Credit Agreement.  The Borrower agrees that no new Eurodollar Loans may be
created and any outstanding Eurodollar Loans shall be converted into Base Rate
Loans at the expiration of the relevant Interest Periods.
 
8.Prepayment Contribution.  The Shareholder and the Borrower acknowledge and
agree that the Shareholder delivered $3,000,000.00 to the Administrative Agent
on or about October 30, 2009 (the “Prepayment Contribution”); and the Borrower,
the Shareholder and the Lenders agree that the Prepayment Contribution
constitutes cash equity contributed to the Borrower in exchange for common stock
issued by the Borrower or, notwithstanding anything to the contrary in
Section 6.11 of the Credit Agreement, upon execution and delivery by the
Shareholder of a subordination agreement to the Administrative Agent acceptable
to the Administrative Agent in form and substance (which agreement shall, among
other things, subordinate the Prepayment Contribution to the right in payment in
full of the Obligations, Hedging Liability and Funds Transfer and Deposit
Account Liability and prohibit any payment of principal or cash interest on the
Prepayment Contribution until payment in full of the Obligations), the
Prepayment Contribution shall constitute subordinated unsecured Indebtedness
owed by the Borrower to the Shareholder that is permitted under Section 6.11 of
the Credit Agreement.
 
9.Additional Agreements. The Borrower further agrees that:
 
(a)The Borrower shall (i) concurrently with the delivery of the statements
required by Section 11 hereof, deliver the same statements to Duff & Phelps,
(ii) engage Duff & Phelps to update its previously delivered report on the
financial condition and expected financial performance of the Borrower and its
Subsidiaries and (iii) cause Duff & Phelps to deliver a copy of such updated
report to the Administrative Agent on or before January 29, 2010.
 
(b)The Borrower agrees that it shall not, nor shall it permit any Subsidiary to,
issue, incur, assume, create or have outstanding any new Indebtedness other than
that which is (i) outstanding on the date hereof, (ii) approved in writing by
the Administrative Agent in its sole discretion, or (iii) incurred to finance
Capital Expenditures to the extent permitted by Sections 6.11 and 6.20(d) of the
Credit Agreement.
 
(c) The Borrower agrees that it will not make any Restricted Payments.  
 
(d)Notwithstanding anything in Section 6.22 of the Credit Agreement to the
contrary, the Borrower shall maintain a concentration account with the
Administrative Agent with a balance of at least Seven Hundred Fifty Thousand and
00/100 Dollars ($750,000.00) at all times.  
 
(e)The Borrower acknowledges and agrees that field audits, inspections, and
appraisals of the Collateral may be conducted at any time and from time to time
as the Administrative Agent or the Required Lenders may require; and the
Borrower agrees to cooperate in connection with each such audit, inspection or
appraisal.  The Borrower acknowledges and agrees that the costs of each such
field audit, inspection and appraisal shall be at the Borrower’s expense.
 
(f)On or prior to the date hereof, but after giving effect hereto, including
Section 8 hereof, the Borrower shall have reduced the outstanding Term Loans
minus cash collateral for such Term Loans held by the Administrative Agent for
application to the Term Loans in accordance with Section 10 hereof, to an amount
equal to or less than $49,632,442.00.  
 
(g)The Borrower agrees that it has substantial Eurodollar Loans outstanding on
the date hereof and that the Administrative Agent may, in its sole discretion
but without obligation, hold cash proceeds and cash payments received from the
Borrower as collateral to reduce outstanding Obligations after such Eurodollar
Loans convert to Base Rate Loans.
 
10.Application of Cash Collateral and Prepayment Contribution.  Notwithstanding
anything in the Credit Agreement to the contrary, including, without limitation,
Sections 2.8 and 2.9 thereof, the Borrower and the Lenders agree that
Administrative Agent shall apply the Cash Collateral and the Prepayment
Contribution to payment of the Term Loans in the inverse order of maturity
thereof.
 
 
2

--------------------------------------------------------------------------------


 
11.Delivery of Information.  On or before January 8, 2010, the Borrower shall
deliver to the Administrative Agent, each in form and with detail acceptable to
the Administrative Agent:  (i) a 1-year business plan for the Borrower’s fiscal
year ending on or about October 31, 2010 including a month-by-month statement of
Availability, a full set of monthly detailed financial statements, including,
without limitation, an income statement, balance sheet and statement of cash
flows and a statement of all key assumptions for the Borrower and its
Subsidiaries, which shall include an express detailed statement of projected
expense reductions, including cash and non-cash restructuring charges, and the
timing therefore, (ii) a detailed month-to-month statement of actual expense
cuts made by the Borrower and its Subsidiaries for the period from October 31,
2008 through the date hereof, and (iii) a schedule showing on a month-to-month
basis from October 31, 2008 through October 31, 2010, the number of people
employed by and projected to be employed by the Borrower and its Subsidiaries
(showing the number of people employed by each entity, and each division thereof
to the extent applicable, for each respective month).
 
12.Standstill Termination.  As used in this Agreement, “Standstill Termination”
shall mean the occurrence of the Scheduled Standstill Expiration Date, or, if
earlier, the occurrence of any one or more of the following events: (a) any
Default or Event of Default under the Credit Agreement, in each case other than
the Existing Defaults; (b) any failure by the Borrower for any reason to comply
with any term, condition, or provision contained in this Agreement; (c) any
representation made by the Borrower in this Agreement or pursuant to it proves
to be incorrect or misleading in any material respect when made; or (d) any
Material Adverse Effect shall occur as determined in good faith by the
Administrative Agent or the Required Lenders.  The occurrence of any Standstill
Termination shall be deemed an Event of Default under the Credit
Agreement.  Upon the occurrence of a Standstill Termination, the Standstill
Period is automatically terminated and the Lenders are then permitted and
entitled under Sections 3.1, 7.2, 7.3 and 7.4 of the Credit Agreement, among
other things, to decline to provide additional credit to the Borrower, to
permanently terminate the Commitments, to accelerate the Obligations, to require
cash collateral for undrawn Letters of Credit and to exercise any other rights
and remedies that may be available under the Loan Documents or applicable law.
 
13.No Waiver and Reservation of Rights.  The Borrower acknowledges that the
Lenders are not waiving the Existing Defaults, but are simply agreeing to
forbear from exercising their rights with respect to the Existing Defaults to
the extent expressly set forth in this Agreement.  Without limiting the
generality of the foregoing, the Borrower acknowledges and agrees that
immediately upon expiration of the Standstill Period, the Administrative Agent
and the Lenders have all of their rights and remedies with respect to the
Existing Defaults to the same extent, and with the same force and effect, as if
the forbearance had not occurred.  The Borrower will not assert and hereby
forever waives any right to assert that the Administrative Agent or the Lenders
are obligated in any way to continue beyond the Standstill Period to forbear
from enforcing their rights or remedies or that the Administrative Agent and the
Lenders are not entitled to act on the Existing Defaults after the occurrence of
a Standstill Termination as if such default had just occurred and the Standstill
Period had never existed.  The Borrower acknowledges that the Lenders have made
no representations as to what actions, if any, the Lenders will take after the
Standstill Period or upon the occurrence of any Standstill Termination, a
Default or Event of Default, and the Lenders and the Administrative Agent must
and do hereby specifically reserve any and all rights, remedies, and claims they
have (after giving effect hereto) with respect to the Existing Defaults and each
other Default or Event of Default that may occur.  
 
14.Acknowledgement of Liens.  The Borrower hereby acknowledges and agrees that
the Obligations owing to the Administrative Agent and the Lenders arising out of
or in any manner relating to the Loan Documents, as well as all Hedging
Liability and Funds Transfer and Deposit Account Liability, shall continue to be
secured by Liens on all assets and property of the Borrower and its
Subsidiaries, including, without limitation, all accounts, chattel paper,
instruments, documents, general intangibles, investment property, deposit
accounts, inventory, equipment, fixtures, and certain other assets and
properties of the Borrower and its Subsidiaries pursuant to the Loan Documents
heretofore executed and delivered by the Borrower and its Subsidiaries, and
nothing herein contained shall in any manner affect or impair the priority of
the Liens created and provided for thereby as to the indebtedness, obligations,
and liabilities which would be secured thereby prior to giving effect to this
Agreement.
 
15.Release.  For value received, including without limitation, the agreements of
the Lenders in this Agreement, the Shareholder, the Borrower and its
Subsidiaries hereby release the Administrative Agent and each Lender, its
current and former shareholders, directors, officers, Administrative Agents,
employees, attorneys, consultants, and professional advisors (collectively, the
“Released Parties”) of and from any and all demands, actions, causes of action,
suits, controversies, acts and omissions, liabilities, and other claims of every
kind or nature whatsoever, both in law and in equity, known or unknown, which
all of the Shareholder, the Borrower and the Subsidiaries has or ever had
against the Released Parties prior to, through, and including this date,
including, without limitation, those arising out of the existing financing
arrangements between the Borrower and the Lenders, and all of the Shareholder,
the Borrower and the Subsidiaries further acknowledge that, as of the date
hereof, they do not have any counterclaim, set-off, or defense against the
Released Parties, each of which the Shareholder, the Borrower and the
Subsidiaries hereby expressly waives.
 
16.Loan Documents Remain Effective.  Except as expressly set forth in this
Agreement, the Loan Documents and all of the obligations of the Borrower
thereunder, the rights and benefits of the Administrative Agent and Lenders
thereunder, and the Liens created thereby remain in full force and
effect.  Without limiting the foregoing, the Borrower agrees to comply with all
of the terms, conditions, and provisions of the Loan Documents except to the
extent such compliance is irreconcilably inconsistent with the express
provisions of this Agreement.  This Agreement and the Loan Documents are
intended by the Lenders as a final expression of their agreement and are
intended as a complete and exclusive statement of the terms and conditions of
that agreement.
 
 
3

--------------------------------------------------------------------------------


 
17.Fees and Expenses.  The Borrower hereby agrees to pay to the Administrative
Agent for the benefit of the Lenders party to this Agreement according to their
Percentages a non-refundable forbearance fee of $100,000.00 upon closing of this
Agreement.  The Borrower shall also pay on demand all fees and expenses
(including attorneys’ fees and expenses and financial advisors’ fees and
expenses) incurred by the Administrative Agent and its counsel in connection
with this Agreement and the other instruments and documents being executed and
delivered in connection herewith and the transactions contemplated hereby (the
Borrower acknowledges that it will receive summary invoice(s) reflecting only
the total amount then due and that such summary invoice(s) will not contain any
narrative description of the services provided, and that delivery of such
summary invoice(s) shall not in any way constitute a waiver of any right or
privilege of the Administrative Agent and the Lenders associated with such
invoice(s)).
 
18.Conditions Precedent.  The effectiveness of this Agreement is subject to the
satisfaction of the following conditions precedent (the date upon which the
following conditions have been satisfied being referred to herein as the
“Forbearance Effective Date”):  
 
(a)the Borrower, the Administrative Agent, and the Required Lenders shall have
executed and delivered this Agreement on or before the close of business on
December 29, 2009.
 
(b)the payment of the forbearance fee and current legal, professional and
financial advisory, and other fees and expenses referred to in Section 15 above.
 
19.Miscellaneous.  By its acceptance hereof, the Borrower hereby represents that
it has the necessary power and authority to execute, deliver, and perform the
undertakings contained herein, and that this Agreement constitutes the valid and
binding obligation of the Borrower enforceable against it in accordance with its
terms.  Any provision of this Agreement held invalid, illegal, or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity, illegality, or unenforceability without affecting the
validity, legality, and enforceability of the remaining provision hereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.  The parties hereto hereby
acknowledge and agree that this Agreement shall constitute a Loan Document for
all purposes of the Credit Agreement and the other Loan Documents.  Unless
otherwise expressly stated herein, the provisions of this Agreement shall
survive the termination of the Standstill Period.  This Agreement may be
executed in counterparts and by different parties on separate counterpart
signature pages, each of which constitutes an original and all of which taken
together constitute one and the same instrument.  Delivery of executed
counterparts of this Agreement by telecopy shall be effective as an
original.  This Agreement shall be governed by Ohio law and shall be governed
and interpreted on the same basis as the Credit Agreement.
 
[Signature Pages to Follow]
 
 
4

--------------------------------------------------------------------------------






 
This Forbearance Agreement is entered into as of the date and year first above
written. 
 
                 

 "Borrower"          Champion Industries, Inc          By    /s/ Todd R. Fry  
 Name    Todd R. Fry     Title    Senior Vice President and Chief Financial
Officer           "Shareholder"          By    /s/  Marshall T. Reynolds    
 Mr. Marshall Reynolds, individually

 
 
 
 

[Signature Page to Forbearance Agreement]


 
5

--------------------------------------------------------------------------------

 

 
 

"Required Lenders"          Fifth Third Bank, an Ohio banking corporation, as a
Lender, as L/C Issuer, and as Administrative Agent                By    /s/ Paul
R. Schubert    Name    Paul R. Schubert    Title     Vice President  

 
 
 
 
 


[Signature Page to Forbearance Agreement]


 
6

--------------------------------------------------------------------------------

 


 
The Huntington National Bank
               By   /s/ Bruce G. Shearer    Name    Bruce G. Shearer    Title  
 Senior Vice President  

 

 

 

[Signature Page to Forbearance Agreement]


 
7

--------------------------------------------------------------------------------

 



 



 
Integra Bank N.A.
               By   /s/ Chris E. Rutledge    Name    Chris E. Rutledge  
 Title    Senior Vice President  

 

 

 

[Signature Page to Forbearance Agreement]


 
8

--------------------------------------------------------------------------------

 



 
Summit Community Bank
               By   /s/ Jason Koontz    Name    Jason Koontz    Title    Senior
Vice President  

 

 

 

[Signature Page to Forbearance Agreement]


 
9

--------------------------------------------------------------------------------

 



 
SunTrust Bank
               By   /s/ Kip Hurd    Name    Kip Hurd    Title    First Vice
President  

 

 

 

[Signature Page to Forbearance Agreement]


 
10

--------------------------------------------------------------------------------

 



 
United Bank, Inc.
               By   /s/ Linda J. Pleasants    Name    Linda J. Pleasants  
 Title    Vice President  

 

 

 

[Signature Page to Forbearance Agreement]


 
11

--------------------------------------------------------------------------------

 
Reaffirmation, Consent and Joinder
 
Each of the undersigned heretofore executed and delivered to the Administrative
Agent a Guaranty Agreement dated as of September 14, 2007 (the
“Guaranty”).  Each of the undersigned hereby consents to the Forbearance
Agreement as set forth above, joins such agreement with respect to Paragraph 13
thereof, and confirms that its Guaranty, all obligations thereunder, and all
Collateral Documents executed and delivered by it, and any Liens created or
provided for thereunder remain in full force and effect and shall not be
affected, impaired or discharged by the Forbearance Agreement.  Each of the
undersigned further agrees that its consent to any further amendments, waivers
or consents in connection with the Credit Agreement shall not be required as a
result of this consent having been obtained.  Each of the undersigned
acknowledges that the Required Lenders are relying on the joinder and assurances
provided herein in entering into the Forbearance Agreement set forth above.
 
Dated as of:  December 29, 2009
 



 
The Chapman Printing Company, Inc., a West Virginia corporation
 
Stationers, Inc., a West Virginia corporation
 
Bourque Printing, Inc., a Louisiana corporation
 
Dallas Printing Company, Inc., a Mississippi corporation
 
Carolina Cut Sheets, Inc., a West Virginia corporation
 
Donihe Graphics, Inc., a Tennessee corporation
 
Smith & Butterfield Co., Inc., an Indiana corporation
 
The Merten Company, an Ohio corporation
 
Interform Corporation, a Pennsylvania corporation
 
CHMP Leasing, Inc., a West Virginia corporation
 
Blue Ridge Printing Co., Inc., North Carolina corporation
 
Capitol Business Equipment, Inc., a West Virginia corporation
 
Thompson’s of Morgantown, Inc., a West Virginia corporation
 
Independent Printing Service, Inc., an Indiana corporation
 
Diez Business Machines, Inc., a Louisiana corporation
 
Transdata Systems, Inc., a Louisiana corporation
 
Syscan Corporation, a West Virginia corporation
 
Champion Publishing, Inc., a West Virginia corporation
   
  By  
 /s/ Todd R. Fry  
Name: Todd R. Fry
 
Title:  Senior Vice President and Chief Financial Officer

 
 

12 

--------------------------------------------------------------------------------


 